UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2015 OR ☐ TRANSITION REPORT UNDER SECTION 13 OF 15(d) OR THE EXCHANGE ACT OF 1934 Commission File Number 001-36075 EVOKE PHARMA, INC. (Exact name of registrant as specified in its charter) Delaware 20-8447886 (State or other jurisdiction of incorporation) (IRS Employer Identification No.) 505 Lomas Santa Fe Drive, Suite 270, Solana Beach, CA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (858) 345-1494 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yes☒No☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes☒No☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act: Largeacceleratedfiler ¨ Acceleratedfiler ¨ Non-accelerated filer ¨(Do not check if a smaller reporting company) Smallerreportingcompany x Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).Yes☐No☒ As of July 31, 2015, the registrant had 6,338,802 shares of Common Stock outstanding. Evoke pharma, inc. Form 10-Q TABLE OF CONTENTS PART I. FINANCIAL INFORMATION 1 Item1.Financial Statements 1 Condensed Balance Sheets as of June 30, 2015 (Unaudited) and December 31, 2014 1 Condensed Statements of Operations for the three and six months ended June 30, 2015 and 2014 (Unaudited) 2 Condensed Statements of Cash Flows for the six months ended June 30, 2015 and 2014 (Unaudited) 3 Notes to Condensed Financial Statements (Unaudited) 4 Item2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item3.Quantitative and Qualitative Disclosures about Market Risk 18 Item4.Controls and Procedures 18 PART II. OTHER INFORMATION 20 Item1. Legal Proceedings 20 Item1A. Risk Factors 20 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item3. Defaults Upon Senior Securities 23 Item4. Mine Safety Disclosure 23 Item5. Other Information 23 Item6. Exhibits 23 SIGNATURES 24 i PART I. FINANCIAL INFORMATION Item1. Financial Statements Evoke Pharma, Inc. Condensed Balance Sheets June 30, December 31, (Unaudited) Assets Current Assets: Cash and cash equivalents $ $ Prepaid expenses Other current assets Total current assets Other assets — Total assets $ $ Liabilities and stockholders' equity Current Liabilities: Accounts payable and accrued expenses $ $ Accrued compensation Other current liabilities Current portion of long-term debt Total current liabilities Long-term debt, net of current portion Total liabilities Stockholders' equity: Common stock, $0.0001 par value; authorized shares — 50,000,000; issued and outstanding shares — 6,306,130 and 6,112,091 at June 30, 2015 and December 31, 2014, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ See accompanying notes to these unaudited condensed financial statements. 1 Evoke Pharma, Inc. Condensed Statements of Operations (Unaudited) Three Months Ended June 30, Six Months Ended June 30, Operating expenses: Research and development $ General and administrative Total operating expenses Loss from operations ) Other income (expense): Interest income Interest expense ) Total other expense ) Net loss $ ) $ ) $ ) $ ) Net loss per common share, basic and diluted $ ) $ ) $ ) $ ) Weighted-average shares used to compute basic and diluted net loss per share See accompanying notes to these unaudited condensed financial statements. 2 Evoke Pharma, Inc. Condensed Statements of Cash Flows (Unaudited) Six Months Ended June 30, Operating activities Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Stock-based compensation expense Non-cash interest Deferred rent expense ) Change in operating assets and liabilities: Prepaid expenses and other assets ) Accounts payable and accrued expenses Net cash used in operating activities $ ) $ ) Financing activities Payment on bank line of credit — ) Costs paid in connection with loan origination — ) Proceeds from issuance of common stock, net — Net cash provided by (used in) financing activities ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flow information Interest paid $ $ See accompanying notes to these unaudited condensed financial statements. 3 Evoke Pharma, Inc. Notes to Condensed Financial Statements (Unaudited) 1. Organization and Basis of Presentation Evoke Pharma, Inc. (the “Company”) was incorporated in the state of Delaware on January29, 2007. The Company is a publicly-held specialty pharmaceutical company focused primarily on the development of drugs to treat gastroenterological disorders and disease. Since its inception, the Company has devoted substantially all of its efforts to product development, raising capital and building infrastructure, and has not realized revenues from its planned principal operations. The Company does not anticipate realizing revenues for the foreseeable future. The Company’s activities are subject to significant risks and uncertainties, including funding its operations beyond the completion of its ongoing Phase 3 clinical trial for EVK-001. The Company expects to continue to incur net losses for at least the next several years.Over that period, the Company will need to raise additional debt or equity financing to fund its development.If the Company is not able to secure adequate additional funding, the Company may be forced to make reductions in spending, extend payment terms with suppliers, and/or suspend or curtail planned programs.Any of these actions could materially harm the Company’s business, results of operations, financial condition and future prospects. 2. Summary of Significant Accounting Policies The accompanying condensed balance sheet as of December 31, 2014, which has been derived from audited financial statements, and the unaudited interim condensed financial statements, have been prepared in accordance with U.S. generally accepted accounting principles (“GAAP”) and follow the requirements of the U.S. Securities and Exchange Commission (“SEC”) for interim reporting.As permitted under those rules, certain footnotes or other financial information that are normally required by GAAP can be condensed or omitted.In management’s opinion, the unaudited interim financial statements have been prepared on the same basis as the audited financial statements and include all adjustments, which include only normal recurring adjustments, necessary for the fair presentation of the Company’s financial position and its results of operations and its cash flows for the periods presented.These statements do not include all disclosures required by GAAP and should be read in conjunction with the Company’s financial statements and accompanying notes for the fiscal year ended December 31, 2014, which are contained in the Company’s Annual Report on Form 10-K filed with the SEC on March 4, 2015.In its report on the Company’s financial statements for the year ended December31, 2014, the Company’s independent registered public accounting firm included an explanatory paragraph expressing substantial doubt regarding the Company’s ability to continue as a going concern, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business.The results for interim periods are not necessarily indicative of the results expected for the full fiscal year or any other interim period. Use of Estimates The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of expenses during the reporting period. Actual results could differ materially from those estimates. Stock-Based Compensation Stock-based compensation expense for stock option grants and employee stock purchases under the Company’s Employee Stock Purchase Plan (the “ESPP”) is recorded at the estimated fair value of the award as of the grant date and is recognized as expense on a straight-line basis over the employee’s requisite service period.The estimation of stock option and ESPP fair value requires management to make estimates and judgments about, among other things, employee exercise behavior, forfeiture rates and volatility of the Company’s common stock. The judgments directly affect the amount of compensation expense that will be recognized. Prior to the Company’s initial public offering (“IPO”) in September 2013, the Company granted stock options to purchase common stock to employees with exercise prices equal to the estimated fair value of the underlying stock, as determined by the board of directors on the date the equity award was granted. The board of directors determined the fair value of the underlying common stock by considering a number of factors, including historical and projected financial results, the risks the Company faced at the time, the preferences of the Company’s preferred stockholders and the lack of liquidity of the Company’s common stock. Subsequent to the IPO, the exercise price of the stock options granted to employees and members of the board of directors of the Company was determined by the Company’s closing market price on the date the stock options were granted. 4 The risk-free interest rate assumption was based on the yield of an applicable rate for U.S. Treasury instruments with maturities similar to those of the expected term of the award being valued. The weighted average expected term of options and employee stock purchases was calculated using the simplified method as prescribed by accounting guidance for stock-based compensation. This decision was based on the lack of relevant historical data due to the Company’s limited historical experience. In addition, due to the Company’s limited historical data, the estimated volatility was calculated based upon the Company’s historical volatility, supplemented as necessary with historical volatility of comparable companies in the biotechnology industry whose share prices are publicly available for a sufficient period of time. The assumed dividend yield was based on the Company never paying cash dividends and having no expectation of paying cash dividends in the foreseeable future.
